Exhibit 10.28
TRANSCAT, INC.
2009 INSIDER STOCK SALES PLAN
     This 2009 Insider Stock Sales Plan (the “Plan”) is adopted by the Board of
Directors (the “Board”) of Transcat, Inc. (“Transcat”) as of May 4, 2009 (the
“Adoption Date”) in order to establish a program by which the officers,
directors and certain key employees of Transcat may sell shares of common stock,
$.50 par value, of Transcat (“Common Stock”) between and amongst themselves.
     1. Term; Termination; Amendment. The Board may suspend or terminate the
Plan at any time for any reason with or without prior notice. In addition, the
Board may, from time to time for any reason and with or without prior notice,
amend the Plan in any manner.
     2. Insider Stock Sales Plan Eligibility. All officers, directors and key
employees of Transcat (each a “Participant” and collectively, the
“Participants”) are eligible to participate in the Plan. Individuals who qualify
as key employees of Transcat shall be determined, from time to time, by the
Board. The list of eligible Participants as of the Adoption Date is attached
hereto as Exhibit C, and may be amended or modified, from time to time, by the
Board to add or remove Participants. Purchases and sales may be permitted
outside of Transcat’s trading window under Transcat’s Policy on Non-Public
Information and Trading in Transcat, Inc. Securities.
     3. Sale Notice; Minimum Sales; Sales Limitations. In the event that any
Participant proposes to sell shares of Transcat Common Stock held by the
Participant, such Participant shall comply with the terms and conditions of this
Section.
          (a) Notice of Intent to Sell. Subject to the limitations set forth
herein, each Participant shall deliver written notice (the “Sale Notice”) of
such Participant’s desire to consummate a sale of Transcat Common Stock held by
the Participant. The Sale Notice shall be delivered to Transcat’s Chief
Executive Officer, or if such notice is delivered by Transcat’s Chief Executive
Officer, to the Chairman of the Board. Each Sale Notice shall specify the number
of shares of Common Stock the Participant proposes to sell to the other
Participants and the date on which the Participant intends for the sale to be
consummated (the “Proposed Transfer Date”), which date shall be no less than
seven (7) business days after the date of the Sale Notice. The Chief Executive
Officer (or the Chairman of the Board, as the case may be) shall immediately
deliver a copy of the Sale Notice to all other Participants under the Plan. Each
Participant shall have the right to purchase any or all of the Common Stock
being offered by delivering written notice within five (5) calendar days of
receipt of the Sale Notice to Transcat’s Chief Executive Officer (or Chairman of
the Board, as the case may be), together with a copy to the selling Participant.
Unless otherwise agreed by the selling Participant, the offer to sell the shares
of Common Stock shall expire if the other Participants do not exercise their
right to purchase within such five (5) day period. The Participants acknowledge
and agree that the Chief Executive Officer (or the Chairman of the Board, as the
case may be) shall determine, in their sole discretion, which Participants shall
be entitled to purchase the shares of Common Stock pursuant to this Plan. For
purposes of this Plan, a “business day” means any day on which The Nasdaq Stock
Market, Inc. (“Nasdaq”) is open for business.
          (b) Minimum Sales. Each Participant acknowledges and agrees that any
sale of Transcat Common Stock under this Plan shall have an aggregate purchase
price, in any single transaction, in an amount equal to or in excess of Five
Thousand and 00/100 Dollars ($5,000).
          (c) Sales Limitations. In addition to the minimum sales limitation,
the Participants acknowledge that Transcat’s Chief Executive Officer (or
Chairman of the Board, as the case may be) may, in their sole discretion, limit
sales of Transcat Common Stock during the term of this Plan in their reasonable
judgment, including, without limitation, due to (i) legal or contractual
restrictions applicable to Transcat or any Participants; (ii) a market
disruption (including, without limitation, a halt or suspension of trading in
the Common Stock imposed

 



--------------------------------------------------------------------------------



 



by a court, governmental agency or self-regulatory organization); (iii) the
stock ownership objectives approved by Transcat for its officers and directors;
or (iv) failure to comply with the terms and conditions of this Plan.
     4. Purchase Price; Payment; Closing; Closing Deliveries.
          (a) Purchase Price. The purchase price for Transcat Common Stock sold
under this Plan shall be determined by Transcat’s Chief Executive Officer (or
Chairman of the Board, as the case may be), by calculating the average closing
price per share of Transcat Common Stock on Nasdaq (or such other securities
exchange on which the Common Stock is traded) over the twenty (20) trading days
for Transcat Common Stock ending on the last trading day prior to the Proposed
Transfer Date (or such other date as the selling and purchasing Participants may
mutually agree), multiplied by the number of shares of Transcat Common Stock
being sold by the selling Participant. For purposes of this Plan, “trading day”
shall mean any trading day on the Nasdaq in which shares of Transcat Common
Stock were actually traded.
          (b) Payment. Simultaneously with the delivery of their written notice
of intention to purchase shares of Common Stock under Section 3(a) above, the
purchasing Participant (or Participants) shall deposit the purchase price with
Transcat. All payments should be delivered to the attention of Transcat’s Chief
Executive Officer (or Chairman of the Board, as the case may be) and made
payable to “Transcat, Inc., as escrow agent under the Transcat, Inc. 2009
Insider Stock Sales Plan.” Transcat shall hold and administer such payments in
escrow for the benefit of the Participants as provided herein. Transcat shall
deposit the payments into a non-interest bearing savings account at a financial
institution. The payments shall be held in escrow pending the closing of each
such purchase in accordance with the terms provided herein. The Participants
acknowledge and agree that the purchase price payments shall be distributed as
soon as practicable after Transcat’s Chief Executive Officer’s (or Chairman of
the Board’s, as the case may be) determination to consummate a sale of Common
Stock among Participants. After such determination, Transcat shall either pay to
the selling Participant the purchase price for the Transcat Common Stock
described in the Sale Notice by wire transfer, certified check or other form of
immediately available funds in accordance with the selling Participant’s written
instructions or refund full or partial payments (without interest) to those
Participants who Transcat’s Chief Executive Officer (or Chairman of the Board,
as the case may be) determines, in their sole discretion, is not entitled to
participate (on a full, partial or pro rata basis) in the purchase of a selling
Participant’s shares of Common Stock.
          (c) Closing. The closing for any purchase of Transcat Common Stock by
Participants hereunder shall take place on the Proposed Transfer Date or such
other date as the selling and purchasing Participants may mutually agree.
          (d) Closing Deliveries. At or prior to each closing and from time to
time thereafter, at Transcat’s or any other party’s reasonable request (i) the
selling Participant shall deliver to the purchasing Participant and Transcat the
Seller Representation Letter in substantially the same form as that attached
hereto as Exhibit A, (ii) the selling Participant shall deliver or make
arrangements for Transcat’s transfer agent to deliver to the purchasing
Participant the number of shares of Common Stock to be sold to the purchasing
Participant, (iii) the purchasing Participant shall deliver to the selling
Participant and Transcat the Purchaser Representation Letter in substantially
the same form as that attached hereto as Exhibit B, (iv) the selling Participant
shall execute and deliver or cause to be executed and delivered to the
purchasing Participant and/or Transcat all such agreements, certificates,
instruments, and other documents necessary to consummate the sale of the Common
Stock, and (v) the purchasing Participant shall execute and deliver or cause to
be executed and delivered to the selling Participant and Transcat all such
agreements, certificates, instruments, and other documents necessary to
consummate the sale of the Common Stock.
     5. Discretionary Authority; Allocation and Delegation of Authority. The
Board shall have full discretionary authority in all matters related to the
discharge of its responsibilities and the exercise of its authority under the
Plan including, without limitation, its construction of the terms of the Plan,
its determination of eligibility for participation in the Plan, and allowance on
purchases and sales under the Plan. It is the intent of the Plan that the
decisions of the Board and its actions with respect to the Plan shall be final,
binding and conclusive upon all persons having or claiming to have any right or
interest in or under the Plan.

 



--------------------------------------------------------------------------------



 



          The Board may allocate all or any portion of its responsibilities and
powers under the Plan to any one or more of its members (or to a separate
committee), the Chief Executive Officer or other senior members of management as
the Board deems appropriate and may delegate all or any part of its
responsibilities and powers to any such person or persons, provided that any
such allocation or delegation be in writing. The Board may revoke any such
allocation or delegation at any time for any reason with or without prior
notice.
     6. Private Resale Exemption. Each Participant acknowledges that shares of
the Common Stock to be sold under the Plan are being sold in reliance upon an
exemption provided under the Securities Act of 1933, as amended (the “Securities
Act”) and similar exemptions provided under applicable state securities laws on
the grounds that no public offering is involved and in reliance upon the
representations, warranties and agreements of the Participants made in
connection with each such sale.
     7. Additional Limitations; Exchange Act Filings. Each Participant
acknowledges and agrees that (i) Transcat may prohibit the Participants from
engaging in certain types of transactions under this Plan if the transactions
would violate Section 402 of the Sarbanes-Oxley Act of 2002 or expose the
Participant to “short-swing profit” recovery under Section 16 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and (ii) notwithstanding
the foregoing, each Participant is solely responsible for complying with
Section 16 of the Exchange Act in connection with this Plan, and shall be solely
responsible if any sales made under this Plan result in the Participant being
liable for “short-swing profit” under Section 16(b) of the Exchange Act. Each
Participant covenants and agrees to make all filings required by the Exchange
Act in connection with this Plan, including, without limitation, all reporting
under Section 16(a) of the Exchange Act, which reporting shall be within the
time periods required under the rules and regulations of the Securities and
Exchange Commission.
     8. Resale Restrictions. Each Participant acknowledges that the shares of
Common Stock purchased under this Plan shall be deemed “restricted shares” and
subject to the resale restrictions and holding period requirements of the
Securities Act, including, without limitation, the resale restrictions under
Rule 144 of the Securities Act, as applicable.
     9. Indemnification and Limitation of Liability; No Advice. The Participants
involved in each sale of Common Stock under this Plan hereby agree to severally
indemnify and hold harmless Transcat (and its directors, officers, employees,
affiliates and agents) and the other Participant(s) from and against all claims,
liabilities, losses, damages and expenses (including reasonable attorneys’ fees
and costs) arising out of or attributable to (i) any breach by such Participant
of its obligations under this Plan or under any agreements, certificates,
instruments or other documents delivered in connection with or as a result of
the sale of any Common Stock, (ii) the incorrectness or inaccuracy of any of the
Participant’s representations and warranties under this Plan or under any
agreements, certificates, instruments or other documents delivered in connection
with or as a result of the sale of any Common Stock, and (iii) any violation by
the Participant of applicable laws or regulations relating to this Plan or the
transactions contemplated by this Plan. The indemnification obligations set
forth herein shall survive the termination of this Plan.
     10. Governing Law. The Plan shall be governed by and construed in
accordance with the laws of the State of New York, except as superseded by
applicable federal law, without giving effect to its conflicts of law
provisions.
     11. Entire Agreement. This Plan (including all exhibits and other
agreements, certificates, instruments or other documents delivered in connection
with or as a result of the sale of any Common Stock under this Plan) reflect the
entire agreement between the parties concerning the sale of Common Stock under
this Plan, and supersedes any previous or contemporaneous agreements or promises
concerning these sales, whether written or oral.
     12. Notices. Any notice or other communication required, permitted or
desired to be given hereunder shall be in writing and shall be deemed
effectively given when personally delivered, when received by telegraphic or
other electronic means (including telecopy and e-mail) or overnight courier,
addressed to each party’s then current address as reflected in Transcat’s
records or to such other address, and to the attention of such other person or
officer as any party may designate by notice given in like manner.

 



--------------------------------------------------------------------------------



 



     13. No Guarantee of Tax Consequences. No person connected with the Plan in
any capacity, including, but not limited to, Transcat and its directors,
officers, employees, affiliates and agents makes any representation, commitment,
or guarantee that any tax treatment, including, but not limited to, federal,
state and local income, estate and gift tax treatment, shall be applicable with
respect to the tax treatment of any purchase or sale of Transcat Common Stock
under the Plan.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
SELLER REPRESENTATION LETTER
     In connection with my sale of                      shares of common stock
(the “Common Stock”) of Transcat, Inc. (“Transcat”) to
                                         (the “Purchaser”), pursuant to the
terms of the Transcat, Inc. 2009 Insider Stock Sales Plan adopted by the Board
of Directors of Transcat as of May 4, 2009 (the “Plan”), the undersigned makes
the following acknowledgments, representations and warranties to Transcat and
the Purchaser:
     1. The undersigned hereby acknowledges and agrees that the undersigned is
and shall remain bound by the terms and conditions of the Plan after the sale of
the Common Stock to Purchaser.
     2. The undersigned understands that, in deciding whether to allow the sale
of the Common Stock, Transcat shall be relying on the undersigned’s
representations and warranties herein.
     3. The undersigned is not subject to any legal, regulatory, or contractual
restriction or undertaking that would prevent the sale of the Common Stock to
the Purchaser. The undersigned has the requisite legal power to consummate the
sale of the Common Stock and to carry out and perform the undersigned’s
obligations in connection therewith.
     4. To the undersigned’s knowledge, Transcat has filed all reports required
to be filed pursuant to Section 13 or 15(d) of the Securities Exchange Act of
1934, as amended and has otherwise complied with the current public information
requirements of the Securities Act of 1933, as amended (the “Securities Act”)
and the requirements of The Nasdaq Stock Market, Inc.
     5. The undersigned is not aware of any material non-public information
regarding Transcat or any of its securities (including the Common Stock) that is
not also known to the Purchaser and all other Participants under the Plan. The
undersigned is selling the Common Stock for personal reasons and not because of
any information that the undersigned may have with respect to Transcat or its
current or prospective operations.
     6. The undersigned solicited the sale of the Common Stock on the
undersigned’s own behalf and not on behalf of Transcat. This transaction was not
solicited by a broker/financial advisor. The undersigned is not aware of any
information, facts, or circumstances that would deem the undersigned to be an
“underwriter” under the Securities Act with respect to the securities of
Transcat.
     7. The shares of Common Stock are “restricted securities,” as that term is
used in Rule 144(a)(3) of the Securities Act, and the undersigned has fully paid
all consideration for, has been the beneficial owner of, and has borne the full
risk of ownership of these shares since the date the securities were acquired
from Transcat.
     8. The table below sets forth complete and accurate information with
respect to the shares of Common Stock to be sold to the Purchaser:

                          Original Issuance/ Record Holder   Number of Shares  
Certificate Number   Acquisition Date                                          
                                                                               
                 

     The undersigned represents that the information furnished above is correct
and complete in all respects. Neither the Plan, this Seller Representation
Letter nor any other agreement, certificate, instrument or other document
delivered in connection with the transactions contemplated hereunder, contain
any untrue statement of a material fact nor omit to state a material fact
necessary in order to make the statements contained herein or therein not

 



--------------------------------------------------------------------------------



 



misleading. In the event that any of the information furnished herein is found
to be no longer accurate or complete, the undersigned shall promptly notify the
Purchaser and Transcat in writing.

     
 
 
 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
PURCHASER REPRESENTATION LETTER
     In connection with my purchase of                      shares of common
stock (the “Common Stock”) of Transcat, Inc. (“Transcat”) from
                                         (the “Seller”), pursuant to the terms
of the Transcat, Inc. 2009 Insider Stock Sales Plan adopted by the Board of
Directors of Transcat as of May 4, 2009 (the “Plan”), the undersigned makes the
following acknowledgments, representations and warranties to Transcat and the
Seller:
     1. The undersigned hereby acknowledges and agrees that the undersigned is
and shall remain bound by the terms and conditions of the Plan after the
purchase of the Common Stock to Purchaser.
     2. The undersigned understands that, in deciding whether to allow the
purchase of the Common Stock, Transcat shall be relying on the undersigned’s
representations and warranties herein.
     3. The undersigned is not subject to any legal, regulatory, or contractual
restriction or undertaking that would prevent the purchase of the Common Stock
from the Seller. The undersigned has the requisite legal power to consummate the
purchase of the Common Stock and to carry out and perform the undersigned’s
obligations in connection therewith.
     4. To the undersigned’s knowledge, Transcat has filed all reports required
to be filed pursuant to Section 13 or 15(d) of the Securities Exchange Act of
1934, as amended and has otherwise complied with the current public information
requirements of the Securities Act of 1933, as amended (the “Securities Act”)
and the requirements of The Nasdaq Stock Market, Inc.
     5. The undersigned is not aware of any material non-public information
regarding Transcat or any of its securities (including the Common Stock) that is
not also known to the Seller and all other Participants under the Plan. The
undersigned is purchasing the Common Stock for personal reasons and not because
of any information that the undersigned may have with respect to Transcat or its
current or prospective operations.
     6. The Seller solicited the sale of the Common Stock on the Seller’s own
behalf and not on behalf of Transcat. This transaction was not solicited by a
broker/financial advisor. The undersigned is not aware of any information,
facts, or circumstances that would deem the Seller to be an “underwriter” under
the Securities Act with respect to the securities of Transcat.
     7. The shares of Common Stock are “restricted securities,” as that term is
used in Rule 144(a)(3) of the Securities Act. The undersigned is fully aware of
the restrictions on transferability of the Common Stock and the tax consequences
of investment in the Common Stock. The undersigned is capable of evaluating the
merits and risks of this investment, has the ability to protect the
undersigned’s own interests in this transaction and is financially capable of
bearing a total loss of this investment.
     8. The undersigned (i) knows or has had the opportunity to acquire all
information concerning the business, affairs, financial condition, plans, and
prospects of Transcat that the undersigned deems relevant to make a fully
informed decision respecting the purchase of the Common Stock, (ii) has been
encouraged and has had the opportunity to rely upon the advice of the
undersigned’s legal counsel and accountants and other advisers with respect to
the purchase of the Common Stock to determine the Common Stock is a suitable
investment for the undersigned, and (iii) has had the opportunity to ask such
questions and receive such answers and information respecting, among other
things, the business, affairs, financial condition, plans, and prospects of
Transcat and the terms and conditions of the purchase of the Common Stock as the
undersigned has requested so as to more fully understand the acquisition.
     9. The undersigned represents that the undersigned has independently
evaluated the fairness of the purchase price of
                                         ($                    ) for the Common
Stock.

 



--------------------------------------------------------------------------------



 



     The undersigned represents that the information furnished above is correct
and complete in all respects. Neither the Plan, this Purchaser Representation
Letter nor any other agreement, certificate, instrument or other document
delivered in connection with the transactions contemplated hereunder, contain
any untrue statement of a material fact nor omit to state a material fact
necessary in order to make the statements contained herein or therein not
misleading. In the event that any of the information furnished herein is found
to be no longer accurate or complete, the undersigned shall promptly notify the
Seller and Transcat in writing.

     
 
 
 

 



--------------------------------------------------------------------------------



 



EXHIBIT C
ELIGIBLE PARTICIPANTS AS OF THE ADOPTION DATE

1.   Directors:       Francis R. Bradley
Charles P. Hadeed
Richard J. Harrison
Nancy D. Hessler
Paul D. Moore
Harvey J. Palmer
Alan H. Resnick
Carl E. Sassano
John T. Smith   2.   Officers and Key Employees:       Lori L. Drescher
John A. De Voldre
David D. Goodhead
John P. Hennessy
Derek C. Hurlburt
Frank L. Lucas
Rainer Stellrecht
Andrew M. Weir
Jay F. Woychick
John J. Zimmer

 